                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

BERNABE PALOMINO                                   §
                                                   §   Civil Action No. 4:17-CV-822
v.                                                 §   (Judge Schell/Judge Nowak)
                                                   §
COMMISSIONER, SSA                                  §

                         MEMORANDUM OPINION AND ORDER

       The court, having reviewed Plaintiff’s Petition for Award of Attorney Fees Under the Equal

Access to Justice Act (Dkt. #24) and Commissioner’s Response (Dkt. #27), wherein the

Commissioner does not object to the requested fee, finds that Plaintiff’s Petition is well taken and

should be granted. Accordingly,

       It is therefore ORDERED that Plaintiff’s Petition (Dkt. #24) is GRANTED, and the

Commissioner is directed to pay five thousand, nine hundred twenty-four dollars and four cents

($5,924.04) in fees, such payment to be made payable to Plaintiff and mailed to Plaintiff’s

counsel.

       IT IS SO ORDERED.

             .    SIGNED this the 27th day of May, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
